Citation Nr: 1338860	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-22 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a bilateral leg disability.

5.  Entitlement to service connection for a neurologic disability of the right lower extremity.

6.  Entitlement to service connection for a right-sided facial disability.

7.  Entitlement to service connection for a throat disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for degenerative disc disease and osteoarthritis of the spine as new and material evidence had not been submitted and denied entitlement to service connection for a bilateral hip disability, leg problems, neuropathy of the right leg and foot, a right-sided facial disability, and throat problems.  The RO in Chicago, Illinois currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a September 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In September 2013, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2013).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

During the September 2013 hearing, the Veteran raised the matters of entitlement to service connection for residuals of a traumatic brain injury and a seizure disability.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The underlying issue of entitlement to service connection for a back disability and the issues of entitlement to service connection for a bilateral hip disability, a bilateral leg disability, a neurologic disability of the right lower extremity, a right-sided facial disability, and a throat disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a back disability was denied in an October 1986 Board decision as the disability did not have its onset in service and was not otherwise incurred or aggravated in service.

2.  Evidence received since the October 1986 Board decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The Board's October 1986 decision denying the claim for service connection for a back disability is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R § 20.1100(a) (2013).

2.  The evidence received since the October 1986 decision is new and material and sufficient to reopen the claim for service connection for a back disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the Board's favorable decision in reopening the claim of service connection for a back disability, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Board denied the Veteran's claim of service connection for a back disability in October 1986 because the disability did not have its onset in service and was not otherwise incurred or aggravated in service.  Specifically, the Board explained that the Veteran's documented exposure to ionizing radiation in service was relatively low, that it would be speculative to attempt to relate his back disability to the minimal exposure to ionizing radiation in service, and that the diagnosed degenerative disc disease with osteoarthritis of the spine was not otherwise incurred in or aggravated by service.  The Board's decision was final when issued.  See 38 U.S.C.A.  § 7104(b); 38 C.F.R §§ 20.1100(a).

Pertinent new evidence received since the October 1986 denial includes a May 1989 VA treatment record and the Veteran's testimony during the September 2013 Board hearing.  This evidence includes reports of a continuity of back symptomatology (e.g. back pain) in the years since the Veteran injured his back during a motor vehicle accident in service.  Hence, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that a current back disability may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As discussed below, the evidence triggers VA's duty to provide an examination as to the nature and etiology of the Veteran's claimed back disability.  The evidence is, therefore, new and material, and the claim of service connection for a back disability is reopened.


ORDER

As new and material evidence has been received, the claim of service connection for a back disability is reopened, and the appeal is granted to this extent only.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, a May 2008 VA examination report and the Veteran's testimony during the September 2013 hearing including reports of chronic back pain and aches.  Thus, there is competent evidence of a current back disability.  The Veteran contends that he injured his back in service when he was involved in a motor vehicle accident and that back pain/a back ache has persisted ever since the in-service injury.  A service treatment record dated in November 1957 indicates that he was knocked unconscious in a motor vehicle accident in approximately February 1957.  In the alternative, the Veteran claims that his current back problems are related to exposure to ionizing radiation in service associated with atomic bomb testing.  Service personnel records confirm that he was involved in Operation PLUMBOB in 1957 and that he received a total of 0.002 rem of radiation as a result of that involvement (which is comparable to the exposure received from a clinical chest X-ray at that time of 0.7 rem).

In sum, there is competent evidence of a current back disability, an in-service back injury, and in-service radiation exposure.  Also, there is competent evidence of a continuity of back symptomatology in the years since service, suggesting that a current back disability may be related to service.   Thus, VA's duty to obtain an examination as to the nature and etiology of any current back disability, is triggered.  Such an examination is needed to obtain a medical opinion as to the etiology of any current back disability.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

There are some minimal service treatment records included in the Veteran's claims file, however it appears that some service treatment records may remain outstanding.  For example, the Veteran has reported treatment associated with his claimed motor vehicle accident and back injury in service at the Naval Hospital in Quantico, Virginia, the hospital at Fort Belvoir, the hospital at Fort Leonard Wood, and St. Albans Naval Hospital.  There are no records of such treatment in the claims file.  

In April 1977, the AOJ contacted the National Personnel Records Center (NPRC) and requested the Veteran's service treatment records.  The NPRC provided some service treatment records, but also noted that since the Veteran served in the Illinois National Guard, additional records were potentially available from the "Military and Naval Department, State of Illinois, Room 200, Armory Bldg., Springfield, IL. 62706."  It does not appear that the AOJ contacted this entity or made any further efforts to obtain additional service treatment records.  In this regard, VA has a duty to make as many attempts as necessary to obtain identified, outstanding Federal records, including military records, until a determination is made that such records are unavailable or that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2). 

When a veteran's service treatment records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  If such records are unavailable, a formal determination as to the unavailability of the records pursuant to 38 C.F.R. § 3.159(c) must be made.  The Veteran's service connection claims may not be decided until a formal determination as to the unavailability of additional service treatment records has been made.  See Moore v. Shinseki, 555 F.3d 1369 (2009).

Additionally, a January 1996 VA treatment record and an October 1996 "Financial Worksheet" form (VA Form 10-10F) reflect that the Veteran had been in receipt of Social Security Administration (SSA) disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Furthermore, the Veteran reported in a July 2007 statement (VA Form 21-4138) that he received treatment for his claimed disabilities at Med Plus Neck and Back Pain Center in Rockford, Illinois.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any relevant treatment records from the above identified facility.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center, the Illinois National Guard, the Naval Hospital in Quantico, Virginia, the hospital at Fort Belvoir, the hospital at Fort Leonard Wood, and any other appropriate source and request all available service treatment records (including any records pertaining to treatment following a motor vehicle accident in approximately February 1957).

If any service treatment records are unavailable, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-1MR.  Specifically request records of any treatment reported by the Veteran.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If any service treatment records are missing or are otherwise unavailable, this fact shall also be documented and a formal finding of unavailability shall be made with notice to the Veteran and his representative.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a back disability, a hip disability, a leg disability, a neurologic disability of the right lower extremity, a right-sided facial disability, and a throat disability from Med Plus Neck and Back Pain Center in Rockford, Illinois.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be asked to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional service treatment records, any evidence received from the SSA, and any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability.  All indicated tests and studies shall be conducted. 

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  

For any current back disability identified (i.e. any back disability diagnosed since August 2007), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current back disability had its clinical onset in service, had its clinical onset in the year immediately following service (with respect to any arthritis), is related to the Veteran's reported back injury in service following a motor vehicle accident, is related to his documented exposure to ionizing radiation in service, or is otherwise the result of a disease or injury in service.

If back disability is found to be related to service, the examiner should indicate whether any hip, leg (including neurological), right sided face, and/or throat disability is caused or aggravated by the back disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

In formulating the above opinion, the examiner shall specifically acknowledge and comment on all back disabilities diagnosed since August 2007, any instances of treatment for back problems in the Veteran's service treatment records, his reported back injury in service due to a motor vehicle accident, his reports of a continuity of back symptomatology in the years since service, and his documented exposure to ionizing radiation in service.  

The absence of evidence of treatment for a back injury in the Veteran's service treatment records or of treatment for back problems for years after service cannot, standing alone, serve as the basis for a negative opinion.  The examiner must provide reasons for each opinion given.

6.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


